Citation Nr: 1827701	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  12-13 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial evaluation higher than 10 percent for low back strain.

2.  Entitlement to an initial evaluation higher than 10 percent for right lower extremity radiculopathy associated with the service-connected low back strain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel



INTRODUCTION

The Veteran had active military service from August 1986 to January 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which granted the Veteran's claim of entitlement to service connection for low back strain and assigned a 10 percent evaluation effective December 1, 2009, that is, the date VA received his claim.  The Veteran disagreed with the assigned rating and, subsequently, appealed this decision.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (indicating that he had to separately appeal this "downstream" issue).

This case was previously before the Board in June 2015, where it was remanded so the Agency of Original Jurisdiction (AOJ) could further assist the Veteran with its development.  In October 2015, while on remand, the AOJ awarded a separate disability rating for a neurological condition associated with the service-connected low back condition.  Recently, these claims returned to the Board in March 2017, where, as a preliminary matter, the Board determined that the issue of entitlement to an increased initial rating for right lower extremity radiculopathy was also before the Board.  Additionally, however, the Board denied to award a higher disability rating in either claim.  Subsequently, the Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2017, the parties submitted a Joint Motion for Remand (Joint Motion), which indicated that the Board erred by failing to ensure VA satisfied its duty to assist in obtaining all adequately identified VA treatment records.  38 C.F.R. § 3.159(c)(3); see also Sullivan v. McDonald, 815 F.3d 786, 790 (Fed. Cir. 2016).  Also, the Joint Motion indicated that the Board failed to ensure VA satisfied its duty to assist in obtaining identified private medical records and that there was substantial compliance with its prior remand order.  38 C.F.R. § 3.159(c)(1); Stegall v. West, 11 Vet. App. 268, 271 (1998).  In light of the foregoing, by an Order dated in November 2017, the Court granted the Joint Motion and remanded the matter to the Board for readjudication in accordance with its instructions.  Consequently, the Board is remanding these claims to the AOJ for further development.


REMAND

Low Back Condition 

The Board must consider this increased rating claim in light of the Court's holdings in Correia v. McDonald, 28 Vet. App. 158 (2016).  Correia provides a precedential finding that the final sentence of 38 C.F.R. § 4.59 (2015) requires VA examinations to include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with range-of-motion measurements of the opposite undamaged joint.  With this in mind, the Board has reviewed the findings from the Veteran's most recent September 2015 VA examination for his service-connected low back condition and sees that these findings do not meet the specifications of Correia.  Specifically, the examiner did not address whether the range-of-motion testing was done on active or passive motion and weight-bearing or nonweight-bearing.  Given this, the Board is not satisfied that the examination findings are adequate for determining whether the rating for this disability should be increased (meaning to a level even greater than the RO has assigned).  Thus, an additional examination is needed to comply with 38 C.F.R. § 3.159(c)(4).  See also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (Once VA undertakes the effort to provide an examination, even if not statutorily obligated to, it must provide an adequate one, else, notify the claimant why one cannot or will not be provided).

Right Lower Extremity Radiculopathy

Regulations governing the evaluation of back disability claims provide that any associated objective neurologic abnormalities including, but not limited to, bowel or bladder impairment, are to be rated separately from orthopedic manifestations under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  

Also, while on remand, the AOJ should obtain the records of all relevant treatment the Veteran has received (the records of which have not already been obtained, so they, too, may be considered).  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center(s), especially including the Washington VAMC, and obtain all outstanding treatment records if relevant to these claims.  Also ask the Veteran to provide, or authorize VA to obtain, all relevant private medical records that have not been obtained.  All efforts to obtain these records must be documented in the claim file and the Veteran properly notified if unable to obtain identified records.

2.  After receiving all additional treatment records, schedule the Veteran for another VA compensation examination reassessing the severity of his low back condition and all associated neurological and other impairments.  His claim file, including a complete copy of this remand, must be made available to the examiner in conjunction with the examination.  All pertinent symptoms and findings must be reported in detail.

Following review of the evidence of record, the clinical examination results, and the Veteran's statements, the examiner must address the following:

(a)  Conduct all indicated diagnostic tests that are deemed necessary for an accurate assessment of this condition, including an analysis of any additional disability owing to pain, weakness, premature or excess fatigability, or incoordination, such as during prolonged, repeated use or during "flare ups".  The examiner should report (in degrees) the point at which pain is experienced.  These determinations, if feasible, should be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups or prolonged use.

This information must be derived from testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  The examination report must confirm that all such testing has been done and reflect the results of the testing.  If the examiner is unable to perform the required testing or concludes the testing is unnecessary, he or she must clearly explain why that is so.

(b)  Indicate whether the Veteran has had any incapacitating episodes during the past 12 months, and, if so, the number of episodes and the duration of them.

*An incapacitating episode is defined by VA regulation as a period of acute signs and symptoms due to intervertebral disc syndrome (IVDS) requiring bed rest prescribed by a physician and treatment by a physician.

(c)  Determine whether the Veteran has any neurologic impairment due to his low back condition, including, but not limited to, bowel or bladder impairment or any upper and/or lower extremity radiculopathy.  If the Veteran does have this impairment, then indicate which nerves have been affected by paralysis, incomplete paralysis, neuralgia, or neuritis, and must further describe the severity of the neurologic impairment in terms of whether it is mild, moderate, moderately severe, severe, or complete.

(d)  As well, comment on what limitations in physical and/or sedentary work environments might be expected (based on the Veteran's employment history and training) owing to his service-connected low back condition and all consequent impairment, including his service-connected right lower extremity radiculopathy.

The examiner must provide explanatory rationale for all opinions given, preferably citing to clinical findings or other medical authority.  If any requested opinion cannot be provided without resorting to mere speculation, the examiner must explain why a more definitive response is not possible or feasible.  In other words merely saying he or she cannot respond will not suffice.

3.  Ensure that the requested examination report is responsive to the applicable rating criteria.  If it is not, obtain all necessary additional information.  Stegall v. West, 11 Vet. App. 268, 271 (1998); 38 C.F.R. § 4.2.

4.  After completing the above and any other development deemed necessary by the AOJ, readjudicate the claims remaining on appeal.  If any claim continues to be denied, or is not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case (SSOC), and give them time to respond to it before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




